we* CASE NUMBER: 502020CA012309XXXXMB Div: AK ****
Case 9:20-cv-82383-XXXX Document 1-2 Entered on FLSD Docket 12/22/2020 Page 1 of 19

Filing # 116436417 E-Filed 11/10/2020 01:23:45 PM

 

IN THE CIRCUIT COURT OF THE
FIFTEENTH JUDICIAL CIRCUIT, IN AND
FOR PALM BEACH COUNTY
CASE NO:
CRAIG H. ROBERTS,
Plaintiff,
vs.
DOUG BENSON,
Defendant.
/
COMPLAINT
Plaintiff, CRAIG H. ROBERTS, sues the Defendant, DOUG BENSON, and alleges:
1. This is an action for damages in amamount in excess of the minimum jurisdictional
limits of this Court.
2. Plaintiff is a resident of Palm Beach County, Florida, has suffered an injury in Palm

Beach County, Florida and beyord as a consequence of the misconduct complained of herein, and
is sui juris.
3. Defendant is a non-resident of Florida, subject to the jurisdiction of this Court
pursuant to the provisions of Florida’s Long Arm Statute, F.S, §48.193(1)(a)2.
4. Jurisdiction is proper in Florida and venue is proper in Palm Beach County, Florida
because the tortious actions of the Defendant described herein were intended to and did defame
the Plaintiff where the Plaintiff resides in Palm Beach County, elsewhere in Florida and beyond.

The Defendant’s tortious conduct was intended to and did severely damage Plaintiff's personal

FILED: PALM BEACH COUNTY, FL, SHARON R. BOCK, CLERK, 11/10/2020 01:23:45 PM
Case 9:20-cv-82383-XXXX Document 1-2 Entered on FLSD Docket 12/22/2020 Page 2 of 19

ROBERTS v. BENSON
Complaint
Page 2

and business reputation among Florida residents to whom the Defendant published his defamatory
statements including persons residing in Palm Beach County, Florida.

5. Under Florida Law, the tort of defamation is committed in the place where the
defamatory statements are published, Estes v. Rodin, 259 So.3d 183, 192 (Fla. 3 DCA‘2Q18),

6. A non-resident Defendant commits a tortious act in Florida byamaking electronic
communications into the State if the cause of action arises as it-do@Sphere from those
communications. Stone Park Partners, LP v. Tall Tower Capital, LLC, 2341°860.3d 548 (Fla. 2 DCA
2017).

7. A Defendant has purposefully availed himself ofa jurisdiction, when, as here, his
tortious conduct was intentional, aimed at the forum, and.caused harm in the state. Estes, 258 So.3d
at 193.

8. Minimum contacts with Florida are sufficient to support jurisdiction over the
Defendant because the required etiteria have been met: (1) the claims arise out of the Defendant’s
defamatory publications in Floriday(2) the Defendant purposely availed himself of the privilege
of conducting activities within the State by targeting Florida residents to receive his defamatory
statements; and((3)the exercise of personal jurisdiction over the Defendant comports with
traditional notions of fair play and substantial justice. Estes, 259 So.3d at 192-193.

9. On or about June 6, 2020, the Defendant published or caused to be published to

approximately 50 individuals an email, an accurate copy of which is attached as Exhibit A and

incorporated herein.
Case 9:20-cv-82383-XXXX Document 1-2 Entered on FLSD Docket 12/22/2020 Page 3 of 19

ROBERTS v. BENSON
Complaint
Page 3

10. On or about June 8, 2020 and June 15, 2020, the Defendant published to one or
more additional individuals, an email, accurate copies of which are attached as Exhibit B and
Exhibit C, and which are incorporated herein.

11. Plaintiff is and at all material times was the President/Developer of Baharia,Beach
Club Holdings Ltd., an 88-condominium unit development situated in the settlementof Treasure
Cay, on the Island of Abaco, one of the Islands of the Commonwealth of The Bakamas.

12. In September 2019, Hurricane Dorian passed directly over Bahama Beach Club as
a Category 5 storm, the most intense tropical cyclone on reCord te Strike the Bahamas and the
worst natural disaster in the country’s history. The Baha@ma Béach Club was devastated by the
storm.

13. Plaintiff undertook the enormoustask of financing and directing the rebuilding of
the development including negotiating withthe casualty insurer to maximize the recovery of
compensation for the losses sustained in the storm and coordinating reconstruction efforts among
the condominium unit owners.

14, Defendant}, condominium owner in the development, took issue with Plaintiff's
efforts and sought tOQsorganize opposition to those efforts among other condominium owners by
defaming Plaintiff in communications with other owners, many of whom were and are residents
of Florida including residents of Palm Beach County, Florida.

15. As part of Defendant’s calculated assault on the reputation of Plaintiff, Defendant
included statements in Ex. A, B and C falsely attributing to the development’s casualty insurer the

position that Plaintiff is a “BAD risk” and “a moral blight on our community.”
Case 9:20-cv-82383-XXXX Document 1-2 Entered on FLSD Docket 12/22/2020 Page 4 of 19

ROBERTS v. BENSON
Complaint
Page 4

16. As evidenced by Exhibit D, the statements alleged in the email were not made by
or on behalf of the casualty insurer but were a fabrication of the Defendant.

17. The natural and ordinary meaning of the Defendant’s words were defamatory per
se in that they were intended to and did impute to the Plaintiff, conduct, characteristies, or a
condition incompatible with the exercise of Plaintiff's lawful business, trade, profession or office.

18. Defendant’s statements when considered alone and without ihmavendo tended to
subject the Plaintiff to distrust, ridicule and contempt.

19.  Defendant’s statements were published in Pferidato at least those individuals
identified on Ex. E.

20. Asadirect and proximate consequehice Of the Defendant’s defamatory publications,
Plaintiff's reputation, both personal and as a deéyeloper/contractor has been seriously injured and

Plaintiff has suffered considerable distress,andvémbarrassment.

WHEREFORE, Plaintiffydemands judgment against the Defendant for compensatory
damages, costs, and such ether and further relief as the Court may deem appropriate under the
circumstances. Plaintiff reserves the right to assert a claim for punitive damages upon satisfying

the applicable statutory prerequisites.
Case 9:20-cv-82383-XXXX Document 1-2 Entered on FLSD Docket 12/22/2020 Page 5 of 19

ROBERTS v. BENSON
Complaint
Page 5

Plaintiff further demands trial by jury.

|
Dated this / 0 day of No v. 2020.

     

cann@searcylaw.com

imary E-Mailsscatolateam@searcylaw.com
Searcy Denney Séarola Barnhart & Shipley, P.A.
2139 Palny Beach Wakes Boulevard

West Paim, Beach, FL 33409

Phone; 56h-686-6300

Fax: 56)-383-945 1

Attorneys for Plaintiff
Case 9:20-cv-82383-XXXX Document 1-2 Entered on FLSD Docket 12/22/2020 Page 6 of 19

On Jun 6, 2020, at 1:01 PM, Doug Benson <BENSON727@msn.com> wrote:

Hello All,
After receiving Craig's proposal I reached out to Robert Pinder, our insurafi€e manager at Insurance

Management to inquire as to whether Insurance Management would imsure Phases 1-4 if we selected
Mr. Roberts as our contractor. Mr. Pinder called and we spoke. He was very clear, that Insurance
Management and its carriers, will not insure Craig Roberts oPany of his related companies
under any circumstances, and do not want to do business wth him, "in any way, shape or form".
Mr. Pinder views Mr. Roberts as a bad risk and‘ m6ral/blight on our community. As such, as a
Board member and fiduciary, I cannot in good conseiensé present Mr. Robert's proposal to you for
consideration.

I look forward to our meeting tonight.

Sincerely,

Doug Benson
BBC President Phases 1-4 Ex, A

EXHIBIT

f|

tabbles*

 
Case 9:20-cv-82383-XXXX Document 1-2 Entered on FLSD Docket 12/22/2020 Page 7 of 19

From: Doug Benson <benson727@msn.com>

Date: June 15, 2020 at 5:04:27 PM EDT

To: "Archer-Glasgow, Tara" <TARCHER@higgsjohnson.com>

Subject: Fw: Repair of Condominium Units and Garages Bahama Beach Club

From: Douglas Benson <dbenson727 @icloud.com>

Sent: Monday, June 15, 2020 3:03 PM

To: Doug Benson <benson727@msn.com>

Ce: srolle@lennoxpaton.com <srolle@lennoxpaton.com>

Subject: Re: Repair of Condominium Units and Garages Bahama Beach Club

Hi Tara,

Although I fully intended to wait until the kids left to addfesshis, it is weighing on me, so I
thought I would follow up!

I have identified 6 separate issues in your letter.¢The issues I’ve noted are:

1. Collective vote is improper;

2. I lack authority because no election;

3. Under insured to cover full replacement Value;
4. Proposal must include Ernie’s isSues;

5. Second contractor proposal; and,
6. Asking owners to sign conttacts is an abrogation of Board duties.

Now, I recognize there are some sub issues with a few of the issues, but before I spent the time
required to get you up to\speéd on these issues and what has been done, and before I provide the
voluminous amount of information and documentation that I have provided to all owners,
including Ernié, onithese issues, since Ernie apparently didn’t provide it to you, I would like to
know whatheé nd goal your client is pursuing besides the stated cease and desist? It appears as
though Ernie just doesn't want any construction to take place and would rather a storm take out
the rest.of the Buildings instead of moving forward.

Just so ydu know, I have personally addressed every issue you have identified with your

client. Even though we have 44 owners on our side of the Beach Club, I have spent the most
time conversing with your client and have attempted to address each and every concern of your
client. Some of Ernie's concerns are beyond the scope of the Phase leadership, such as anything
to do with insurance, adjusting the loss or the placement of insurance. That is all within the

purview of the BBCOA Board of Directors.

Ernie also knows full well that ALL votes have always and only been taken on a Phase by Phase
basis. This isn't the first vote we have taken since Dorian. In fact, this is at least the fourth vote
we have taken since the hurricane and each vote has been carried out on a Phase by Phase

EXHIBIT
Case 9:20-cv-82383-XXXX Document 1-2 Entered on FLSD Docket 12/22/2020 Page 8 of 19

basis. To say otherwise is not being candid or honest. I have explained on the phone and in
writing how I became the President in each Phase to your client several times. | am not sure why
he isn't accepting what I have told him, but he has certainly acted like I am the President of his
Phase, since I have previously assessed him for roofing repairs (which he paid) and increased his
dues Pre-Dorian to establish some reserves (which he has paid). Yet, here I am, an unpaid
volunteer having to respond again to counsel. I have also provided the documentation that
clearly establishes that the Board of Directors for the BBCOA has the obligation and duty to
procure insurance for the buildings in all of the Phases. I also provided the form from Insurance
Management, our property and casualty insurer, whereby Mr. Porco could have insured the
upgrades in his unit to the fixtures and structure, yet failed to do so. Yet Ernie somehow thinks
that I should have known what upgrades he did in his unit and I somehow should have known the
value to increase the coverage? He never gave the Phase any notice whatsoever, that,he\was
modifying his unit. How could anyone possibly provide increased insurance coverage Without
any knowledge that modifications were being made? I had never seen Ernie's untitantil I
inspected it after the hurricane. Everything to do with insuring the structures“atid garages or
adjusting the loss for the structures and garages has all been carried out by the BBCOA's Board
of Directors to the exclusion of the Phase body corporate.

I have made it clear to all owners during the adjustment process that the Board of Directors for
the BBCOA was conducting all negotiations with the insurers‘and that the insurers would not
even speak to me directly or provide any documentation, yét.you are asking for information from
me that is not within my purview to provide, and Ernie know.t./1 have made it clear to all
owners why the second unsolicited proposal from Craig Roberts, who is NOT a General
Contractor, was not being presented and would notbe)presented, as our insurer had cancelled us
only a few days before from all of our insurance‘coverage when they learned that Craig Robert's
was involved in Phase 5 of the Bahama Beach Club),Our Insurance Agent informed me that we
were being cancelled because they viewed Mr. Roberts as a BAD risk, and a moral blight on our

community.

Ernie has also changed his positietadcouple of times which is another reason I would like to
know what he actually wants to accomplish. While I have honestly tried to accommodate his
concerns, it seems like when Daddréss one of Ernie's concerns that he manufactures another
concern, or resurrects an old oné*that has already been answered and addressed. We are
currently in hurricane season. It is imperative that we get started on the installation of our new
metal roofs and windowsimmediately to secure our buildings in case of a storm. Our buildings
are incredibly vulnerable right now with many of them missing the roofs and windows, as there
is little if any laterallsupport. A strong gust of wind can actually bring our buildings down and
that would/be devastating to our reconstruction efforts. Your requested cease and desist is
compromising ALL Phases ability to move forward to secure the buildings and is placing ALL

buildifigsyat.risk for complete destruction.

We did conclude our vote on the DCK PLAN yesterday, and Ernie's Phase, Phase 3, received
83.3% of the vote in favor of the DCK PLAN. The DCK PLAN also passed in Phase 1 with
100% of the Votes in favor of the DCK PLAN; The DCK PLAN passed Phase 2 with 75% of the
owners approving the DCK PLAN, and the DCK PLAN passed in Phase 4 with 87.5% of Votes
in favor of moving forward with the DCK PLAN. All Phases have overwhelmingly voted in
favor of moving forward with the DCK PLAN. My reading of Chapter 139, The Law of
Property and Conveyancing (Condominium) seems to support that once the PLAN or SCHEME
is approved by three quarters of each Phase, that "it shall be binding on the body corporate and
all unit owners. Back in October when we were obtaining the first vote that was necessary to
move forward with rebuilding, we needed 90% of all owners in each Phase to vote in favor of

3
; Case 9:20-cv-82383-XXXX Document1-2 Entered on FLSD Docket 12/22/2020 Page 9 of 19

rebuilding. We were able to obtain that vote. I have some friends in Phase 5 (The other side of
the Beach Club) and they were very concerned that the developer (Craig Roberts) was going to
try to get the reconstruction contract for Phase 5 and they did not want that to happen
(Apparently,they held the same opinion of Mr. Roberts that Insurance Management held). Based
on my understanding in reading the Law of Property and Conveyancing (Condominium), |
explained to them that we needed the 90% vote to even consider rebuilding. I told them that the
mechanism for stopping any unwanted proposal was to have 12 people in agreement, to stop the
75% vote when it came to voting on the PLAN or SCHEME. Phase 5 has 44 units and needed
33 votes to approve any PLAN moving forward. I let the owners know, that in order to stop any
PLAN they didn't agree with that they needed less that 75% to approve. In Phase 5 that meant to
stop any PLAN from passing they would need 12 votes, and that 12th vote would prevent the
75% approval. Similarly, we have now obtained the vote to move forward with DCK,. If Ernie
wanted to prevent the PLAN from moving forward, he would have needed 3 otherdike minded
individuals to join him to prevent the 75% approval that we obtained. In the firialjtally, the Phase

exceeded the 75% threshold and Ernie is just being a sore loser.

Finally, another reason I am asking about Ernie's intentions is becausefin earlyMay when it
appeared that we would not be able to come to terms with DCK concerning a turn key proposal,
as an emergency back-up, I decided to put together and present a@LAN to the owners to move
forward and install the new metal roofs and new hurricane wirdows and sliders ONLY in an
effort to secure the buildings for hurricane season. The thotight was we could secure our
buildings and regroup on selecting a contractor to finishcthe projéct. We had an informational
conference call via Zoom to discuss the various roofing and window proposals that I had
secured. We had 4 different roofing bids and 3 differemt window/slider bids. I presented a
PLAN to install roofs and windows only to the 6wnerstin Mid-May. That PLAN was approved
by the owners securing 75% or more of the yOte fromeach Phase. However, in securing the
vote, a few owners including Ernie did not votejand expressed concern of not having an all
inclusive proposal. So, while we weregecuring the vote to move forward with roofs and
windows, I continued to negotiate with DCK on a turn key PLAN for our Phases. We received
the turn key proposal from DCK and)then presented it to the owners which has passed as
explained. So, hypothetically speaking/ even if we abandoned the DCK PLAN that passed
yesterday, we would fall back to thé PLAN to install roofs and windows, to which your client

also objected.
Finally, The Law of Propérty and Conveyancing also provides that,

"All acts done in good faith by the Board shall, notwithstanding it be afterwards discovered
that there Avas some defect in the appointment or continuance in office of any member of
the Boatd or.some technical irregularity in the Board's proceedings, be as valid as if such
membérthad been duly appointed or had duly continued in office or as if the proceedings

were regular."

I can honestly say, that the hundreds of hours that I have put in working on our proposals to
rebuild since October when i started in earnest,that everything I have done has been in good faith
to move our project forward. As a unit owner in each of our Phases, I have a shared interest with
all homeowners to keep the reconstruction costs down and NOT have to come out of pocket for
any repairs, as I would have to do that four times. That is a lot more than I can say about your
client. Based on my dealings, I do not think Ernie has been acting in Good Faith. Your letter
with all of its misrepresentation of the facts clearly evinces Mr. Porco's bad faith in this regard.
Case 9:20-Cv-82383-XXXxX Document 1-2 Entered on FLSD Docket 12/22/2020 Page 10 of 19

So, if you could please advise what your client is ultimately seeking so we may be able to focus
on the relief requested as opposed to going over old business yet again. I am happy to discuss.

Sincerely,

Douglas W. Benson, Sent from my iPad
BBC President Phases 1-4, 6 & 7
Case 9:20-cv-82383-XXXX Document 1-2 Entered on FLSD Docket 12/22/2020 Page 11 of 19

From: Doug Benson <benson72/@msn.com>

Date: June 15, 2020 at 5:04:27 PM EDT

To: "Archer-Glasgow, Tara" <TARCHER@higgsjohnson.com>

Subject: Fw: Repair of Condominium Units and Garages Bahama Beach Club

From: Douglas Benson <dbenson727@icloud.com>
Sent: Monday, June 15, 2020 3:03 PM
To: Doug Benson <benson727@msn.com>

Cc: srolle@lennoxpaton.com <srolle@lennoxpaton.com>
Subject: Re: Repair of Condominium Units and Garages Bahama Beach Club

Hi Tara,

Although | fully intended to wait until the kids left to address thisy tt is
weighing on me, so | thought | would follow up!

| have identified 6 separate issues in your letter. The issues I’ve noted
are:

1. Collective vote is improper;
2. | lack authority becauseno election;

3. Under insured to’Cover full replacement value;
4. Proposal mGStqinclude Ernie’s issues;

5. Second’contrattor proposal; and,

6. Askingewners to sign contracts is an abrogation of Board duties.

Now, | recognize there are some sub issues with a few of the issues, but
before | spent the time required to get you up to speed on these issues and
what has been done, and before | provide the voluminous amount of
information and documentation that | have provided to all owners, including
Ernie, on these issues, since Ernie apparently didn’t provide it to you, I

EXHIBIT

_—C.

tabbles"
Case 9:20-cv-82383-XXXX Document 1-2 Entered on FLSD Docket 12/22/2020 Page 12 of 19

would like to know what the end goal your client is pursuing besides the
stated cease and desist? It appears as though Ernie just doesn't want any
construction to take place and would rather a storm take out the rest of the

buildings instead of moving forward.

Just so you‘know, | have personally addressed every issue you have
identified with your client. Even though we have 44 owners on our side of
the Beach Club, | have spent the most time conversing with your client and
have attempted to address each and every concern of your client. Some of
Ernie's concerns are beyond the scope of the Phase leadership, such as
anything to do with insurance, adjusting the loss or the placement of
‘insurance. That is all within the purview of the BBCOA Board of Directors.
Ernie also knows full well that ALL votes have always and only been taken on
a Phase by Phase basis. This isn't the first vote we have taken since
Dorian. In fact, this is at least the fourth vote we have taken since the
hurricane and each vote has been carried out on a Phase by Phase®asis. To
say otherwise is not being candid or honest. | have explained ori the phone
and in writing how | became the President in each Phase to younciient
several times. | am not sure why he isn't accepting whats have tol him,
but he has certainly acted like | am the President of hisPhase, sitice |
have previously assessed him for roofing repairs (which Repaid) and
increased his dues Pre-Dorian to establish some/eserves (which he has
paid). Yet, here | am, an unpaid volunteer having to respond again to
counsel. | have also provided the documentation that clearly establishes
that the Board of Directors for the BBCOA has ‘the obligation and duty to
procure insurance for the buildings im all of the Phases. | also provided
the form from Insurance Management, our property and casualty insurer,
whereby Mr. Porco could have insured the upgrades in his unit to the
fixtures and structure, yet failed to.d@ so. Yet Ernie somehow thinks that
| should have known what upgrades he did in his unit and | somehow should
have known the value to increase the coverage? He never gave the Phase any
notice whatsoever/that he\was modifying his unit. How could anyone
possibly providefinereased insurance coverage without any knowledge that
modifications*were being made? | had never seen Ernie's unit until |
inspected itafter the hurricane. Everything to do with insuring the
structuresandigarages or adjusting the loss for the structures and garages
has ail beenicarried out by the BBCOA's Board of Directors to the exclusion

of the Phase body corporate.

| have made it clear to all owners during the adjustment process that the
Board of Directors for the BBCOA was conducting all negotiations with the
insurers and that the insurers would not even speak to me directly or
provide any documentation, yet you are asking for information from me that
is not within my purview to provide, and Ernie know it. | have made it
Case 9:20-cv-82383-XXXX Document 1-2 Entered on FLSD Docket 12/22/2020 Page 13 of 19

clear to all owners why the second unsolicited proposal from Craig Roberts,
who is NOT a General Contractor, was not being presented and would not be
presented, as our insurer had cancelled us only a few days before from all

of our insurance coverage when they learned that Craig Robert's was involved
in Phase 5 of the Bahama Beach Club. Our Insurance Agent informed me that
we were being cancelled because they viewed Mr. Roberts as a BAD risk, and a
moral blight on our community.

Ernie has also changed his position a couple of times which is another
reason | would like to know what he actually wants to accomplish. While |
have honestly tried to accommodate his concerns, it seems like when |
address one of Ernie's concerns that he manufactures another concern, or
resurrects an old one that has already been answered and addressed. We are
currently in hurricane season. It is imperative that we get started on the
installation of our new metal roofs and windows immediately to securesour
buildings in case of a storm. Our buildings are incredibly vulnerable tight
now with many of them missing the roofs and windows, as theré is little,if
any lateral support. A strong gust of wind can actually bring-our buildings
down and that would be devastating to our reconstruction efforts. Your
requested cease and desist is compromising ALL Phases ability 1© move
forward to secure the buildings and is placing ALL buildingsyat risk for
complete destruction.

We did conclude our vote on the DCK PLAN yesterday, and Ernie's Phase, Phase
3, received 83.3% of the vote in favor ofthe DCK PLAN. The DCK PLAN also
passed in Phase 1 with 100% ofithe Votes in favor of the DCK PLAN; The DCK
PLAN passed Phase 2 with 75% Ofitheowners approving the DCK PLAN, and the
DCK PLAN passed in Phase.4 with 87.5% of Votes in favor of moving forward
with the DCK PLAN. All Phases)have overwhelmingly voted in favor of moving
forward with the DCK PLAN» My reading of Chapter 139, The Law of Property
and Conveyancisig (Condominium) seems to support that once the PLAN or SCHEME
is approved bythree quarters of each Phase, that "it shall be binding on

the body corporate and all unit owners. Back in October when we were
obtaining the first vote that was necessary to move forward with rebuilding,
we rieeded 90% of all owners in each Phase to vote in favor of rebuilding.

We were able to obtain that vote. | have some friends in Phase 5 (The other
side of the Beach Club) and they were very concerned that the developer
(Craig Roberts) was going to try to get the reconstruction contract for

Phase 5 and they did not want that to happen (Apparently,they held the same
opinion of Mr. Roberts that Insurance Management held). Based on my
understanding in reading the Law of Property and Conveyancing (Condominium),
| explained to them that we needed the 90% vote to even consider rebuilding.

| told them that the mechanism for stopping any unwanted proposal was to
have 12 people in agreement, to stop the 75% vote when it came to voting on
Case 9:20-cv-82383-XXXX Document 1-2 Entered on FLSD Docket 12/22/2020 Page 14 of 19

the PLAN or SCHEME. Phase 5 has 44 units and needed 33 votes to approve any
PLAN moving forward. | let the owners know, that in order to stop any PLAN
they didn't agree with that they needed less that 75% to approve. In Phase

5 that meant to stop any PLAN from passing they would need 12 votes, and

that 12th vote would prevent the 75% approval. Similarly, we have now
obtained the vote to move forward with DCK. If Ernie wanted to prevent the
PLAN from moving forward, he would have needed 3 other like minded
individuals to join him to prevent the 75% approval that we obtained. In

the final tally, the Phase exceeded the 75% threshold and Ernie is just

being a sore loser.

Finally, another reason | am asking about Ernie's intentions is because in
early May when it appeared that we would not be able to come to terms with
DCK concerning a turn key proposal, as an emergency back-up, | decided to
put together and present a PLAN to the owners to move forward and dastall
the new metal roofs and new hurricane windows and sliders ONLYAtan effort
to secure the buildings for hurricane season. The thought was we could
secure our buildings and regroup on selecting a contractor to finism the
project. We had an informational conference call via Zoom todiscvss the
various roofing and window proposals that | had secured, We had 4 different
roofing bids and 3 different window/slider bids. | présented a PLAN to

install roofs and windows only to the owners in Mid-May.. That PLAN was
approved by the owners securing 75% or more(of the vote from each Phase.
However, in securing the vote, a few owners including Ernie did not vote and
expressed concern of not having an all inclusive"proposal. So, while we

were securing the vote to move forward with poofs and windows, | continued
to negotiate with DCK on a turn ke®PLAN for our Phases. We received the
turn key proposal from DCK and then presented it to the owners which has
passed as explained. So, hypothetically speaking, even if we abandoned the
DCK PLAN that passed yesterday, we would fall back to the PLAN to install
roofs and windows, to which your client also objected.

Finally, The Law of Property and Conveyancing also provides that,

"All acts done in good faith by the Board shall, notwithstanding it be
afterwards discovered that there was some defect in the appointment or
continuance in office of any member of the Board or some technical
irregularity in the Board's proceedings, be as valid as if such member had
been duly appointed or had duly continued in office or as if the proceedings

were regular."
Case 9:20-cv-82383-XXXX Document 1-2 Entered on FLSD Docket 12/22/2020 Page 15 of 19

| can honestly say, that the hundreds of hours that | have put in working on

our proposals to rebuild since October when i started in earnest,that

everything | have done has been in good faith to move our project forward.

As a unit owner in each of our Phases, | have a shared interest with all
homeowners to keep the reconstruction costs down and NOT have to come out of
pocket for any repairs, as | would have to do that four times. That is a

lot more than I can say about your client. Based on my dealings, | do not

think Ernie has been acting in Good Faith. Your letter with all of its
misrepresentation of the facts clearly evinces Mr. Porco's bad faith in this

regard.

So, if you could please advise what your client is ultimately seeking so we
may be able to focus on the relief requested as opposed to going over old
business yet again. | am happy to discuss.

Sincerely,

Douglas W. Benson, Sent from my iPad

BBC President Phases 1-4,6& 7
Case 9:20-cv-82383-XXXX Document 1-2 Entered on FLSD Docket 12/22/2020 Page 16 of 19 JS

ALEXIOU
KNOWLES

COUNATL SS ALDOR E YS

Our Ref | P299308T Nomi

15 September 2020 — Tuesday

BY HAND
BY EMAIL: srolle@lennoxpaton.com

Mrs. Sophia Rolle-Kapousouzoglou
Partner

3 Bayside Executive Pack,

West Bay Street & Blake Road,
Nassau, New Providence, Bahamas

Dear Mrs. Kapousouzoglou:
Re: BAHAMA BEACH CLUB LTD. /CRAIG MAROBERTS

Your letter dated the 19 June 2020 addressed to Messrs. Cedric Saunders and
Andrew Saunders of Insurance Management (Bahamaah Limited (MB) written on behalf of
the above, Craig IT. Roberts, has been referred temeNor yeply.

Your letter references an email datéd theys” June 2020 sent by Doug Benson, the
President of Phases 1, 2 and 3, Bahama BéachhClub (3BC) to the owners of the Units in those

phases,

In the email, after advising the Umit Owners that IMB had cancelled their insurance
coverage, Mr. Benson went onte adel the following:

“Our InsurancebAgent informed me that we were being
cancelledbecause they viewed Mr. Roberts as a BAD risk and
a moral bliighion our community”,

Further@niin your letter, you advised that Mr. Benson attributed the quote to IMB’s
Abaco based-agent, Mr. Robert Pinder. Your Client has instructed you that the words are
defamatorvoof him and have caused him grave harm and embarrassment. The purpose of
your let€@x, A&pil/relates to IMB, however, is to verify the veracity of the statement made by
Mr. B@f88Akand to determine whether there was such a communication and representation
made byNMB in relation to terminating the insurance coverage based on its views towards

Mr. Roberts.

In order to addvess your query, | spoke directly with the agent in question, Mr. Robert
Pinder, to hear his version of the conversation he had with Mr. Benson in which the offending

words were purportedly uttered.

Cont'd.

www. bahamaslaw.com

Ex.D
Case 9:20-cv-82383-XXXX Document 1-2 Entered on FLSD Docket 12/22/2020 Page 17 of 19

Our Ref LL299s/KT Nim

Page No, 2

Mrs. Sophia Rolle-Kapousouzoglou 15 September 2020 — Tuesday

Mr. Pinder advised that it was Mr. Benson who actually made the cal&to him 4nd not
he to Mr. Benson on or around the 4° June 2020 out of concern that [MB had indicated to
BBC that it was cancelling all insurance coverages that BBC had with i@ MryPrnder further
stated that he candidly advised Mr. Benson that. IMB had taken the pesitien Lhat it would no
longer do any further business with BBC if Mr. Roberts was involved and that this decision
was taken as a result of the contentious relationship that developédgbetween IMB and Mo.
Roberts during the settlement of the Dorian claim. Mr Pinde®owever, vehemently denied
that he uttered the offending words or words bearing any scs@mblance to them.

Mr, Pinder indicated that he was shocked to learn thavMr. Benson had attributed the
utterance of the offending words to him and that h@yonly discovered this when he was
presented with a copy of Mr. Benson's email to t#@DRoit Owners.

In the above circumstances, [MB dehies tit their agent, Mr. Robert Pinder, uttcred
the offending words to Mr. Benson and the words published by Mr. Benson in his email were

his own,

Your sincerely,
ALEXIOU, KNOWLES

B® Losey Mail

KE. Terry North
Case 9:20-cv-82383-XXXX Document 1-2 Entered on FLSD Docket 12/22/2020 Page 18 of 19

10.

12.

13.

14,

15.

16.

NAME OF

RECEPIENT
Craig H. Roberts
2720 Biarritz Drive
Palm Beach Gardens,
FL 33410
Dean Amold
1100 Commercial
Blvd. #118
Naples, F1 34104
Brenda Moreira
8600 SW 52 Ave.
Miami, FL 33143
Jimmy Griffin
1081 SW Pine Tree
Lane
Palm City, FL 34990
Dan McAlpin
22 Palmetto Drive
Stuart, FL 34996
David Strube
5 Oakdale St.
Windermere, F! 34786
Denise Strube
5 Oakdale St.
Windermere, Fl 34786
Ernie Porco

Has now moved to CT.

John Cash

651 Okeechobee Blvd.

Apt. 904

West Palm Beach, FL
33401

Dennis Carvajal

5011 Athambra Circle
Coral Gables, FL
33146

Steve Moynihan
19686 Loxahatchee
River Road

Jupiter, FL 33458
Faith Moynihan
19686 Loxahatchee
River Road

Jupiter, FL 33458
Maggie Miranda
1024 Palermo Ave.
Coral Gables, FL
33134

Jose Miranda

1024 Palermo Ave.
Coral Gables, FL
33134

Julio Fuentes

8970 SW 85™ Terrace
Miami FL 33173
Frank Del Rio

8788 SW 8th Street
Miami, FL 33174

Susan Hooper

EMAIL ADDRESS DATE RECEIVED

ones Maumee §— 8" June, 2020; 14"
September, 2020

mmmedy © sumivnmmeemeniongee: 8" June, 2020; 14"
September, 2020

Se Oquaeee, 8" June, 2020; 14"
September, 2020

Gemeente 8" June, 2020; 14"
September, 2020

SO quate, 8" June, 2020; 14"
September, 2020

shales Comeomm 8" Junep20203)1 4?
September, 2020

BES Orgieemm 8"Tine, 2020; 14"
September, 2020

Rtewense © emacs, 8" June, 2020; 14"
September, 2020

ano ieee 8" June, 2020; 14"
September, 2020
BAHAMIAN
CITIZEN

Zou C ugeereuney 8" June, 2020; 14"
September, 2020

quip imeem 8" June, 2020; 14"
September, 2020

Sitesi © wanton 8° June, 2020; 14"
September, 2020

ARERR! yore: 8" June, 2020; 14"
September, 2020

ear eee 8" June, 2020; 14"
September, 2020

immemiaiip Oenitmeminms = 8" June, 2020; 14"
September, 2020

eee) genes 8" June, 2020; 14
September, 2020

Smee! © emeaieem, 8'" June, 2020; 14"

Ex.E
Case 9:20-CV-S08BarksiKBrwe Document 1-2 Entered on gebiehbdpoeieet 12/22/2020 Page 19 of 19
Melbourne, FL 32940

18. Nestor Machado asco 7 pstomsieens 8" June, 2020; 14"
7401 Vistamar Street September, 2020
Coral Gables, FL
33143

19. Sandy Acres Reeth OC pekern 8" June, 2020; 14”
415 15th Ave. South September, 2020
Naples, FL 34102

20. Monique Dilling eunihiieh © presen, 14" September 2020
229 Brittany Avenue

Port Orange, FL 32127
